DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-29 are pending as filed in the 12/04/2020 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 01/12/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
	The present specification describes the extract of Coriolus versicolor as a concentrated preparation of compounds obtained from Coriolus versicolor containing two beta-glucans, PSK and PSP, widely described as effective immunopotentiators (pp. 3 and 6) with demonstrated bioactivity (pp. 25-36). 
Takashi, et al., International Journal of Immunopharmacology, 10:152 (1988; cited in the IDS) describes treatment of recurrent genital herpes by oral administration of PSK, an extract of Coriolus verisolor, according to the present specification (p. 3). Takashi, however, fails to teach or suggest vaginal or cervical (i.e., topical) administration of an extract from Coriolus versicolor. 
	Mycology Research Laboratories, “Clinical Trial Results Show Proof-of-Concept For Use of Versicolor As Immunonutrition in HPV Patients With Cervical Lesions (LSIL),” (April 29, 2008; cited in the IDS) describes a year long clinical trial examining the beneficial effects of oral administration of Coriolus versicolor extract supplementation. However, the reference fails to teach or suggest vaginal or cervical (i.e., topical) administration of an extract from Coriolus versicolor.

Conclusion
Claims 22-29 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655